UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-2366


LATRICE ALSTON WOODARD,

                Plaintiff - Appellant,

           v.

THE COUNTY OF WILSON; WILSON COUNTY DEPARTMENT OF SOCIAL
SERVICES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00006-D)


Argued:   March 24, 2010                  Decided:   August 31, 2010


Before MICHAEL and DAVIS, Circuit Judges, and Eugene E. SILER,
Jr., Senior Circuit Judge of the United States Court of Appeals
for the Sixth Circuit, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Angela Newell Gray, GRAY NEWELL, Greensboro, North
Carolina, for Appellant.  Mary Craven Adams, WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.  ON BRIEF: James R. Morgan, Jr.,  WOMBLE, CARLYLE,
SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Latrice        Alston      Woodard,        a     social    worker     with     the

Wilson     County     Department           of       Social    Services       (WCDSS),      was

dismissed from her employment under WCDSS’s anti-nepotism policy

after she married the son of a WCDSS day porter.                              Woodard sued

WCDSS     and   the    County         of   Wilson,         North   Carolina,       alleging

violation of her constitutional right to marry and various state

tort claims.        After discovery, defendants successfully moved for

summary    judgment     in      the    district        court.         Finding     this   case

indistinguishable from Waters v. Gaston County, 57 F.3d 422 (4th

Cir. 1995), where we upheld a similar anti-nepotism policy under

rational basis review, we affirm the district court’s grant of

summary judgment for defendants.



                                                I.

            WCDSS     is    a   governmental           division       of    the   County    of

Wilson,     North     Carolina.            WCDSS       maintains       an    anti-nepotism

policy,    entitled     “Statement          of       Relatives’       Employment.”         The

policy prohibits “[t]wo members of an immediate family” from

being “employed within the same department/agency.”                               J.A. 196.

It defines “immediate family” to include a mother-in-law and

daughter-in-law.           The WCDSS policy is authorized by the North

Carolina Administrative Code, 25 NCAC 01I.1701-1702, which is in



                                                2
turn authorized by North Carolina statute, N.C.G.S. § 126-1, et

seq.

                The     anti-nepotism      policy       has       been     consistently

enforced at WCDSS over a number of years.                         It was created in

1985,     and    James    Glenn    Osborne,     Jr.,    the   current      director    of

WCDSS, kept the policy in place when he became director in 1994.

Director Osborne maintained the policy because he believed it

was in the best interest of the citizens of Wilson County.                             He

thought     it    prevented       violations    of    confidentiality,           prevented

the public appearance of unfair hiring and promotion practices,

avoided     domestic        disputes      in    the     workplace,         and     limited

potential        conflicts    of     interest.         Of   the    other     two    known

incidents of WCDSS employees violating the policy, one of the

two employees voluntarily resigned to ensure compliance.                            There

is   no   instance       where     two   employees     violated      the    policy     and

thereafter both were allowed to remain at WCDSS.

                Plaintiff Woodard began working for WCDSS in August

2001 as a Child Protective Services Social Worker.                               Prior to

being hired, Woodard was made aware of the anti-nepotism policy

and acknowledged the Statement of Relatives’ Employment with her

signature.            Judy Vaughn, Woodard’s current mother-in-law, has

worked as a day porter at WCDSS since August 15, 1994.                            Neither

woman supervised the other, although Vaughn was in charge of



                                            3
cleaning Woodard’s office, and the two would occasionally cross

paths at work.

            Woodard met Vaughn’s son at a restaurant in Wilson

County, and the two started to date in March 2003.                                        They became

engaged    on    May      1,    2005.         After       a    series         of    meetings        with

supervisors,       human       resource       employees,            and       Director          Osborne,

Woodard    was     informed       that    no    exception               to    the     anti-nepotism

policy     would     be     made.         Director            Osborne          gave       Woodard     an

opportunity        to     resign        and     offered            to        make     a      favorable

recommendation for employment with nearby counties.

            Woodard married Vaughn’s son on July 15, 2006.                                           This

made Woodard a daughter-in-law to Vaughn and Vaughn a mother-in-

law   to   Woodard,        thus      causing    both          to    violate         WCDSS’s        anti-

nepotism    policy.            After    confirming            that      Woodard           had    married

Vaughn’s son and would not resign, Director Osborne dismissed

Woodard    from     WCDSS       on     July    25,    2006.              On    August        3,    2006,

Director    Osborne        memorialized          the          decision         in     a     letter    to

Woodard,    explaining          that     Woodard       was         dismissed,             rather     than

Vaughn, because Woodard initiated the action that caused both

her and Vaughn to violate WCDSS’s anti-nepotism policy.

            On December 5, 2006, Woodard filed a complaint against

WCDSS and the County of Wilson in the General Court of Justice,

Superior     Court        Division,       for       the       County          of    Wilson,        North

Carolina.            The        complaint           asserts             state         and        federal

                                                4
constitutional       violations       and      state      tort    claims       for   wrongful

termination,      negligent      infliction          of    emotional       distress,      and

intentional       infliction       of     emotional          distress.           Defendants

removed the action to the Eastern District of North Carolina on

January 5, 2007.         The district court granted defendants’ summary

judgment motion on November 13, 2008, and Woodard now appeals.



                                            II.

            “We      review    the      district       court’s      grant       of   summary

judgment de novo, viewing all facts and inferences in the light

most favorable” to Woodard.                 Food Lion, Inc. v. S.L. Nusbaum

Ins. Agency, Inc., 202 F.3d 223, 227 (4th Cir. 2000).                                Summary

judgment is appropriate if “there is no genuine issue as to any

material fact and . . . the movant is entitled to judgment as a

matter of law.”       Fed. R. Civ. P. 56(c).

            Woodard      argues         that       WCDSS’s       anti-nepotism         policy

violates her fundamental right to marry under the Fourteenth

Amendment   to     the    United      States        Constitution         and    Article   I,

Section    19   of    the     North     Carolina       Constitution.             The   North

Carolina    Supreme      Court       interprets           these    two     constitutional

provisions conterminously.              See Tri-County Paving, Inc. v. Ashe

County, 281 F.3d 430, 435 n.6 (4th Cir. 2002).                                  The alleged

constitutional violations undergird Woodard’s state tort claims



                                               5
for    wrongful   termination,    negligent        infliction    of   emotional

distress, and intentional infliction of emotional distress.

             “It is well-settled law that the Constitution embraces

a fundamental right to marry” and that this right is “recognized

as a basic tenet of substantive due process.”                Waters v. Gaston

County, 57 F.3d 422, 425 (4th Cir. 1995).                 However, “not every

restriction on the right to marry violate[s] the Constitution;

rather,     ‘reasonable     regulations      that    do    not   significantly

interfere with decisions to enter into the marital relationship

may    legitimately   be    imposed.’”        Id.    (quoting    Zablocki   v.

Redhail, 434 U.S. 374, 386 (1978)).            Therefore, strict scrutiny

applies “only to regulations that ‘significantly interfere’ with

the right to marry.”        Id. (quoting Zablocki, 434 U.S. at 388).

If    the   anti-nepotism   policy   does    not    significantly     interfere

with the right to marry, then we will “facially review [it] to

determine whether there was a rational basis for its passage.”

Id. at 426.

             In Waters we held that the anti-nepotism policy for

Gaston County, North Carolina, did not significantly interfere

with the right to marry.         Id.       Gaston County’s policy did not

allow spouses to be employed in the same department.                    In the

event two employees within the same department married, each was

given 90 days to obtain a transfer to another department.                 If a

transfer was not available, the policy described neutral methods

                                       6
for determining which employee would be terminated.                       Id. at 424

n.1.    We    found     that    this     anti-nepotism      policy    “may    [have]

touch[ed] upon the marriage relationship” but did “not directly

and substantially interfere with that right by preventing those

who wish[ed] to marry from doing so.”                    Id. at 426 (quotations

omitted).       “At    most,”    we    explained,    “it    [wa]s    an    unwelcome

hurdle, forcing one spouse to attempt to transfer to another

department within the County or to leave the County’s employ

altogether.”     Id.

             Waters     stands     for     the    general     proposition       that

anti-nepotism policies do not significantly interfere with the

right to marry and should be reviewed under the rational basis

standard.     In an attempt to distinguish Waters, Woodard argues

that   strict    scrutiny       should    apply     to    WCDSS’s    anti-nepotism

policy because WCDSS restricts not only married partners from

working together but also immediate family members.                         Although

the WCDSS policy covers more family members than the policy in

Waters, the reasoning in Waters does not depend on the number of

people affected by the policy.                Like the policy in Waters, the

WCDSS policy does “not directly and substantially interfere with

[the] right [to marry] by preventing those who wish to marry

from doing so.”        Id. (quotations omitted).            Indeed, Woodard was

able to marry Vaughn’s son.             “At most,” the WCDSS policy “is an

unwelcome hurdle, forcing” Woodard to attempt to find a position

                                          7
outside WCDSS “or to leave the County’s employ altogether.”                          Id.

This hurdle does not restrict marriage; instead, it “is a work-

related       restriction     with       incidental      effects      on   [Woodard’s]

marriage.”      Id.

              The remaining differences between the policy here and

that in Waters are not material to Woodard’s claim.                            Woodard

points out that the WCDSS anti-nepotism policy, unlike that in

Waters, does not explicitly provide an opportunity to apply for

a transfer, nor does it contain a neutral process to determine

which employee will be terminated.                     These differences are, at

most, relevant to whether the procedure for firing Woodard was

constitutionally sufficient and do not touch on the substantive

right to marry.         Because Woodard has not pursued a claim of

inadequate      process,      we    need    not       consider    these    differences

further.

              Finding   Waters       indistinguishable,          we   hold    that   the

WCDSS   anti-nepotism         policy     “does    not     significantly      interfere

with    the    fundamental      right      of    marriage.”        Id.       Thus,   “we

facially review [it] to determine whether there was a rational

basis for its passage.”            Id.     Director Osborne explained that he

retained the policy because it “serves a number of proactive,

preventive measures.”              J.A. 191.          Among those articulated by

Director      Osborne   are    “rational        and    laudable    workplace    goals”

that we approved of in Waters, such as “reducing favoritism or

                                            8
even       the    appearance     of   favoritism”      and    “preventing     family

conflicts         from    affecting   the    workplace.”        57   F.3d    at   426

(quotations omitted).             The WCDSS anti-nepotism policy therefore

survives rational basis review. *               Woodard’s state law tort claims

likewise fail for the same reason.



                                           III.

                 For     the   foregoing    reasons,    the    judgment      of   the

district court is

                                                                            AFFIRMED.




       *
       Woodard argues that the WCDSS anti-nepotism policy is not
narrowly drawn because it is more restrictive than the County of
Wilson anti-nepotism policy. As discussed, the WCDSS policy is
not reviewed with strict scrutiny.         The WCDSS policy is
authorized by North Carolina law, and WCDSS may choose an anti-
nepotism policy that is more restrictive than the County of
Wilson policy so long as it has a rational basis.



                                            9